ON MOTION FOR REHEARING.
GRAVES, Judge.
Apellant has filed a lengthy motion for a rehearing herein, and lays down seven propositions as convincing to him at least why we were in error in our original opinion.
The first proposition now presented to us is relative to the trial court’s charge in which he defined “rape, as applied to this case, and as used in this charge, is the carnal knowledge of a woman, other than the wife of the person having such carnal. knowledge, without her consent, obtained by force, threats or fraud.”
It is asserted that the trial court erred in submitting to the jury the issue of fraud, there being no testimony of any kind suggesting such issue.
It is contended that the word “fraud” as used herein is of a restricted meaning, and does not include any and every fraudulent device that could have been practiced upon the person of a woman in order to obtain her consent to a carnal act. That because of its restricted meaning, and also because of the fact that the testimony fails to evidence any fraud of any kind, the trial court was in error in thus defining “rape as applied to this case,” being the carnal knowledge of a female by means of force, threats or fraud. The fraud contemplated by the statute is defined in Article 1186, Penal Code, and consists of the exercise of some stratagem, or the administration of some drug-like substance, etc.
That the mere statement just above quoted as a portion of the trial court’s charge, standing alone, is not error, we may understand, from the reasoning in the Salazar case, 116 *399S. W. 819. We may also infer, however, from such case that, an absence of fraud being shown in the testimony, it is the duty of the court to not charge thereon, nor to include the same in such charging part to the jury. This the trial court failed to do. We find in his charge to the jury the following: “Therefore, you are instructed that if you believe from the evidence, beyond a reasonable doubt, that the defendant did, as charged in the indictment, on or about the 14th day of May A. D. 1939, in the County of Harris, and State of Texas, make an assault in and upon the said Isabell Garcia, a woman not then and there the wife of the defendant, and did then and there by force, threats and fraud, ravish and have carnal knowledge of her, the said Isabel Garcia, without her consent and against her will, you will find the defendant guilty as charged and assess his punishment at death or confinement in the penitentiary for life, or for any term of years not less than five.”
Appellant strenuously insists that such charge was an error of serious import, and cites us to the early case of Miller v. State, 13 S. W. 646, which holds as follows: “While the indictment charges a burglary by means of force, threats, and fraud, the evidence shows conclusively that the means used was force alone. There is not a particle of evidence that threats and fraud, or either, were used in accomplishing the crime. Notwithstanding such is the case as made by the evidence, the trial judge instructed the jury as to a burglary committed not only by force, but by threats and fraud. This was error, and, having been promptly excepted to by the defendant, requires a reversal of the judgment of conviction. Levine v. State, 22 Tex. App. 683, 3 S. W. 660; Lott v. State, 17 Tex. App. 598; Serio v. State, 22 Tex. App. 633, 3 S. W. Rep. 784.”
In the case of Price v. State, 194 S. W. 827, the accused was indicted for an assault with intent to murder. Upon the trial the court submitted assault to murder and aggravated assault. In defining aggravated assault the court said: “An assault becomes aggravated when committed with premeditated design and by the use of weapons calculated to inflict great bodily injury.” Judge Morrow, in writing thereon, said: “Appellant insists that there was no evidence of premeditated design, and in this we think he is correct. So far as there is any evidence that appellant tried to shoot Gerald, it relates to what happened after appellant received the blow, and the circumstances negative the idea of premeditated design. The charge must be confined to the issue raised by the pleadings *400and evidence (McMurtry v. State, 38 Tex. Cr. R. 521, 43 S. W. 1010; Parks v. State, 29 Tex. App. 597, 16 S. W. 532; Whitcomb v. State, 30 Tex. App. 269, 17 S. W. 258; Taylor v. State, 17 Tex. App. 46) ; and under this rule the use of the language quoted has frequently resulted in reversals (Kouns v. State, 3 Tex. App. 13; Anderson v. State, 16 Tex. App. 132; McGee v. State, 5 Tex. App. 492; Ferguson v. State, 4 Tex. App. 156). See, also, cases cited in Vernon’s Ann. P. C. art. 1022, p. 575. In these cases the charge complained of has under similar circumstances been declared misleading and harmful”
In the case of Powell v. State, 131 S. W. 590, Powell was charged with robbery by assault and by putting the witness Hawkins in fear of life and bodily injury. The trial court copies the statute in his charge, setting forth both means of robbery charged in the indictment. The facts showed that only an assault was used in the perpetration of the robbery; that Hawkins was knocked down and his money taken from him by force. No testimony was given relative to the witness being in fear of life or bodily injury. Judge Davidson said in that case: “The court should have confined the consideration of the jury to the question of assault and violence, inasmuch as there was no testimony showing the old man was put in fear of his life. Upon another trial the charge of the court should be confined to the facts. It should be observed that charges of the court should only submit the law applicable to a state of fact that are pertinent to the allegations in the indictment. The jury is not authorized to convict on any state of facts not charged in the indictment, nor upon a state of facts not in evidence.”
It is our opinion that in the application of the law to the instant facts herein the trial court should not have charged on rape by fraud, there being no evidence under which such a rape could have been predicated.
Appellant’s second proposition contends because of the fact that the prosecutrix denied to some of her friends the day after the alleged rape that she was the party raped, that the trial court should have instructed the jury that although they believed that the offense of rape had been committed, nevertheless they should believe beyond a reasonable doubt that same was committed upon the person of Isabell Garcia, the prosecutrix. We find in the portion of the charge just above quoted that the trial court required the jury to find that such an offense was committed upon the person of Isabell Garcia. We think that such an instruction was sufficient, and do not think there was a confusion of identity to such an extent that the ques*401tion became a contested one before the jury. It is not every fanciful theory that might arise in biased minds that calls for an explicit instruction thereon, and we think that the above referred to instruction of the court was sufficient under the facts to charge that the rape, if any, must have been committed upon the person of Isabell Garcia and no other.
Appellant’s third proposition is concerned with the court’s refusal to charge the jury on the question relative to the identity of appellant as the person who committed the offense. There may be some facts in this case that called for such a charge, although we are not greatly impressed with their cogency. The suggestion is herein made, however, that in an excess of caution, in the event of another trial hereof, such a charge should be given. We do not think the charge on alibi fully covers the proposition that another person than the appellant committed the offense. In Briscoe v. State, 293 S. W. 573, we find a charge relative to identity that was upheld by this court. Also see Wheeler v. State, 121 S. W. 166.
As a fourth proposition appellant urges that the court should have submitted to the jury in its charge the issue of assault with intent to rape, as well as that of aggravated assault, and as a ground therefor he offers the testimony of the witness to whom it was alleged the prosecutrix said, on the day following this alleged occurrence, that the person raped was not her (prosecutrix) but some American girl, as well as many other claimed discrepancies in the testimony.
Appellant vigorously insists that we were in error in our holding in the original opinion wherein we held that this offense was either rape or nothing. We acknowledge that we are of the same opinion still. The prosecutrix testified that her female organ was penetrated by appellant’s male organ, and we find no denial thereof in the record on the part of anyone. The circumstances set forth as contradictory of prosecutrix’s testimony, if looked upon as destructive of her testimony, would operate to tear down the whole structure and say there was nothing done at the alleged scene of this attack; they would not say that appellant’s male organ failed in an ultimate purpose of penetrating her body; they would not say that he indecently fondled her body, nor that he, an adult male, struck a female. These matters were but preliminary and incidental to a rape upon her body, and a penetration thereof, if true; if false, then the whole fabric of the State’s case is destroyed, and the elements that went to make up the whole case fall. *402Under the proven facts appellant is either guilty of rape or nothing, and under the doctrine of cases cited hereto these lesser offenses should not have been charged upon. See Dies v. State, 117 S. W. 979-981. It is to be noted that all of appellant’s efforts herein were directed to making proof that he was not the person who committed this alleged rape; that he was at another and different place when same occurred; that another man committed this offense, if any, and that such offense never occurred. Never did he attempt to show that this woman’s body was not penetrated, nor did he attempt to show any indecent fondling or striking; he only claimed that it did not happen, and that if it did happen, then he was not the guilty party. We do not think the evidence as here presented to us raised the question of a lesser offense. See Fowler v. State, 148 S. W. 576.
While we are not greatly impressed with the matter raised relative to the statement of prosecutrix made on the habeas corpus hearing relative to why she took off her pants at the time of the alleged rape, we think that in the event of a new trial such testimony, if contradictory of that given on the trial, would be admissible.
Appellant’s sixth proposition relative to an attempt to show that prosecutrix bore the reputation of a prostitute was properly excluded, and was properly treated in our original opinion. A prostitute is capable of being the subject of rape, and unless consent vel non is made an issue, the matter of prosecutrix’s chastity can not be inquired into. We note herein that the matter of prosecutrix’s consent to the act was not in any way advanced by the proof herein. We quote from 35 Tex. Jur., p. 840, Sec. 53: “Where the consent of the prosecutrix is an issue in the case, her general reputation for unchastity may be shown, for such evidence has a tendency to weaken the State’s claim of non-consent, or, as has been said, such evidence is admissible for the purpose of raising the presumption that the prosecutrix yielded her consent, and was not in fact forced. ‘And this presumption, it is said, will be stronger, or weaker according to the degree of prostitution or degradation established by the evidence.’ But where consent is not an issue, evidence bearing on the prosecutrix’s reputation for unchastity is not admissible.”
The proposition relative to the picture of one Adkins not being sent into the jury room as an exhibit is the basis of appellant’s seventh proposition. It will be noticed from the *403testimony of the little girl who was shown this picture of a man supposedly a stranger to this offense, that she said: “From the picture you show me, I think this picture (evidently of Adkins) resembles the man I saw there. * * * I say this picture resembles him, I wouldn’t be sure, it looks like him.” We find naught in the record to show that her statement was not true, or that such picture did not resemble the appellant. She did testify, however, positively that appellant was the man that she saw at the scene of the alleged rape. The court qualifies this bill No. 5 by saying that he would send the picture out to the jury in their room, if they called for same, but they had all seen it when it was introduced.
We see no error herein evidenced. If the court sent all exhibits introduced in many cases to the jury.room, this matter might have some importance, but no serious error could evidence itself by a failure to send the exhibit to a jury room with the jury, especially when not requested so to do by the jury. They saw the picture and examined same when introduced, and a further examination does not seem to us to be necessary unless demanded by them.
For the error relative to the charge on a rape by fraud, the motion for a rehearing is granted, the judgment of affirmance is set aside, and the judgment is now reversed and the cause remanded.